Citation Nr: 1729557	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  10-09 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable disability rating for supraventricular arrhythmia with chest pain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to March 1972.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection and assigned an initial noncompensable disability rating, retroactively effective from April 2, 2001.

The Veteran was provided a hearing before a Decision Review Officer (DRO) at the local RO in November 2012.

In his March 2010 Substantive Appeal (on VA Form 9), the Veteran requested a videoconference hearing before a Veterans Law Judge (VLJ) of the Board.  In a June 2015 Report of Contact, the Veteran informed VA that he wished to withdraw his request for a Board hearing.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2016).

The Board notes that the Veteran's January 2010 VA heart examination has not been reviewed by the Agency of Original Jurisdiction (AOJ) in the February 2010 Statement of the Case (SOC) or in the April 2012 Supplemental Statement of the Case (SSOC).  A waiver of this initial review by the AOJ has not been received from the Veteran or his representative.  However, the Board finds that the Veteran is not prejudiced by this lack of review by the AOJ, as, upon remand, the AOJ will review this examination in the first instance during their readjudication of the issue.  Thus, a waiver for this evidence is not necessary at this time.  38 C.F.R. §§ 20.800, 20.1304 (2016).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Initially, the claims file documents that the Veteran was afforded a DRO hearing at the local RO on November 1, 2012, on the issue currently on appeal.  The transcript from this hearing is not currently of record.  Upon remand, a copy of the hearing transcript should be associated with the claims file.

Additionally, the most recent treatment records from the VA Medical Center (VAMC) in Central Texas are dated from June 2007.  On remand, all pertinent records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Finally, the Veteran last was afforded a VA examination to determine the severity of his supraventricular arrhythmia with chest pain in March 2012.  The VA examination is now over five years old.  Since this examination, in a June 2017 Informal Hearing Presentation (IHP), the Veteran's representative argued that the Veteran's supraventricular arrhythmia with chest pain had worsened since the last examination and requested that a more recent examination be scheduled.  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Thus, the Board finds that an updated VA examination is necessary to assess the current severity of the service-connected supraventricular arrhythmia with chest pain.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2016).


Accordingly, the case is REMANDED for the following actions:

1.  Associate the transcript from the Veteran's November 1, 2012, DRO Hearing with the claims file.

If no transcript is located, a written statement to that effect should be requested for incorporation into the record, and the Veteran should be notified and afforded another DRO hearing, if so desired.

2.  Obtain all pertinent VA outpatient treatment records from the Central Texas VAMC dated since June 2007.  

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected supraventricular arrhythmia with chest pain.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted, and all clinical manifestations of the service-connected supraventricular arrhythmia with chest pain should be reported in detail.  Specifically, the VA examiner is asked to determine whether the Veteran's service-connected supraventricular arrhythmia with chest pain is manifested by any of the following:  permanent atrial fibrillation (lone atrial fibrillation), 1-4 episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by ECG or Holter monitor, or paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than 4 episodes per year documented by ECG or Holter monitor.
4.  If the benefit sought on appeal remains denied, issue a SSOC to the Veteran and his representative that addresses the recent evidence of record, to include the January 2010 VA heart examination.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




